JUDGMENT

TSOUCALAS, Senior Judge:
This Court, having received and reviewed the United States International Trade Commission’s (“Commission”) Views of the Commission (“Remand Determination”) in Bratsk Aluminum Smelter v. United States, 28 CIT_, 2004 Ct. Int’l Trade LEXIS 70 (CIT June 22, 2004), and comments of Globe Metallurgical Inc. and SIMCALA, Inc., Defendant-Intervenors, finds that the Commission duly complied with the Court’s remand order, and it is hereby
ORDERED that the Remand Determination filed by the Commission on September 15, 2004, is affirmed in its entirety; and it is further
ORDERED that since all other issues have been decided, this case is dismissed.